Third District Court of Appeal
                               State of Florida

                      Opinion filed November 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2198
                       Lower Tribunal No. 20-12768
                          ________________


                            Sara Rodriguez,
                                  Appellant,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Gina
Beovides and Jennifer D. Bailey, Judges.

     Law Offices of Geoffrey B. Marks, and Geoffrey B. Marks, for appellant.

      Williams, Leininger & Cosby, P.A., and Carri S. Leininger and Maureen
Martinez (North Palm Beach), for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.